Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 1 of 10




                      EXHIBIT E
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 2 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 3 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 4 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 5 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 6 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 7 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 8 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 9 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 10 of 10
